DETAILED ACTION
Application 15/556717, “COMPOSITE CORE-SHELL PARTICLES”, is the national stage entry of a PCT application filed on 2/14/17 and claims priority from a foreign application filed on 2/17/16. 
This Office Action on the merits is in response to the arguments of the pre-brief conference request filed on 2/28/21.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The recitation “particles enclosed in pores” as recited in the claims is interpreted to require closed pores encompassing the enclosed particles.  Thus, as argued by applicant in the 2/28/21 Pre-Brief Conference Request remarks at page 3, the open pores of the prior art are not readable on the “pores” capable of “enclosing” in the instant claims.  It is noted that the previously applied reference Hwang (US 2010/0285359) teaches “open pores” and “closed pores” (see Hwang paragraph 
 
The term “nonporous” as recited in the claims is interpreted as defined in applicant’s specification, rather than by the plain meaning in the art.  More specifically, the plain meaning of “nonporous” would require an absence of pores.  
However, applicant’s specification expressly states, “The shell is generally nonporous. Nonporous means in general that the greatest diameters of the pores of the shell are smaller than the greatest diameters of the pores of the matrix containing silicon particles” at published paragraph [0047] (page 14 lines 24-29 of original specification).  Moreover, applicant’s original claim 10 permits pores of less than 10 nm in the nonporous shell.  
Accordingly, “nonporous” in the context of the claim is interpreted to permit the presence of small pores and to mean that the greatest diameters of the pores of the shell are smaller than the greatest diameters of the pores of the matrix containing silicon particles.

Response to Arguments
Applicant’s arguments contained in the Pre-Brief Conference request submitted on 2/28/21 have been fully considered.

Applicant’s arguments against a combination of references including Hwang (US 2010/0285359) have been found persuasive because, in light of applicant’s clarifying Claim Interpretation section above.  This is in contrast to the particle containing “open pores” of Hwang.  Accordingly, the ground(s) of rejection over a combination of references based on Hwang has been withdrawn.

Applicant presents the following arguments with respect to a combination of references based on Liu (CN 102623680) which have not been found persuasive.
A person having ordinary skill in the art at the time of invention would not combine Liu with Yushin at least because Liu requires permeation of composite particles with electrolyte (paragraphs [0031, 0011]), whereas Yushin teaches an electrolyte impermeable shell for the benefit of improving rate performance (paragraph [0065]).  In response, Liu paragraph [0031] clarifies that the reason that the electrolyte should be present within the composite particle is to facilitate lithium ions transfer within the active material.  However, Yushin indicates that even with the liquid solvent blocking shell in place the composite active material still allows efficient transfer of lithium ions into and within the active material (paragraph [0065]) in order to yield materials having high rate capability (paragraph [0072]).  Therefore, in consideration of the teachings of both Liu and Yushin, a skilled artisan would find that the electrolyte liquid impermeable but lithium ion permeable shell of Yushin would not destroy the functionality of high rate performance behavior of Liu because the lithium ions still efficiently transmit through the shell in order to reach silicon particles within the core.  Based on the record, high rate capability is not destroyed by the presence of the shell.

Yushin teaches a maximum pore size of 50 nm, which is smaller than the claimed range.  In response, Yushin is not relied on to teach or make obvious the claimed pore size.  

Applicant’s shell is obtainable by carbonization at temperatures which decompose or melt carbon precursors or plastic, thus a skilled artisan would have found it surprising that complete shells were attainable without the loss of the instant local and big pores.  In response, carbonizing a shell to completely surround a porous core is not surprising at least in view of Hwang which demonstrates this combination of features to be known in the art at the time of invention.  

Yushin does not enable the production of a composite particle having local pores around a silicon and nonporous shell; the disclosure of Yushin has the character of a mere theoretical brain storming.  In response, this argument merely presents applicant’s opinion that Yushin is not enabling without appropriate supporting evidence.  As described in MPEP 716.01(c), “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected inoperability of the prior art…”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 14-23, 25, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680) and Yushin (US 2014/0057179).
Regarding claim 1, 7 and 26, Liu teaches composite particles (Figure 4) comprising a core (the particles of Figure 4 are cores without external shells), wherein: 
the core is a porous carbon-based matrix (item 1) which contains silicon particles (items 3) in which the silicon particles are enclosed in pores of the matrix (see Figure 4), 
the pores containing silicon particles having a free volume (item 2), and
the pores have a diameter of ≥ 60 nm (the silicon particles are 30 nm to 1 micrometer [0040], for example 50 or 80 nm [0045, 0056], with the pores being multiples larger in size as in Figure 4 and [0015], thereby implying a pore diameter of ≥ 60 nm).  

Claim 1 further requires that the core contains less than or equal to 1 % of active material selected from the Markush group listed in claim 1, while claim 26 requires that the core is free of graphite.  The suggested range includes 0% of the Markush species; therefore the claimed limitation can be met by the listed species being absent from the core.  
Of graphite and the other active materials included in the Markush group of claim 1, none are expressly taught as a required constituent of the core of Liu.  Accordingly, these materials may obviously be omitted because they are neither taught as required or desired constituents of the core.  As described in MPEP 2144.04 II, the omission of an element and its function is obvious when the neither the element not its function is required or desired.  

Liu does not appear to teach an external nonporous shell disposed on the core composite particle, the shell being a nonporous shell obtainable by carbonization of one or more carbon precursors selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms.
In the battery art, Yushin teaches a silicon/carbon composite material comprising a silicon/carbon core (paragraphs [0037, 0045-0046]) surrounded by a carbon based coating as a protective layer which is impermeable to electrolyte solvent (paragraph [0067]).
It would have been obvious to a person having ordinary skill in the art to form on a protective shell on the core particle of Liu, the shell absent of pores greater than 10 claim 7] so that the shell may be functional as an electrolyte impermeable protective layer to protect the core as taught by Yushin.  
It is noted that the requirement that the shell is “obtainable by carbonization…” describes a manner of making the product, without implying any new and specific structure to the particle beyond that suggested by the cited art.  Such product-by-process limitations do not patentably limit product claims which are limited by structure (MPEP 2113).  For completeness of record, the cited art does teach forming carbon structures by carbonization of precursors such as those listed in the claim (e.g. Liu paragraph [0020, 0024]).

Regarding claim 2, the cited art remains as applied to claim 1.  Liu further teaches wherein the silicon particles have volume-weighted particle size distributions having diameter percentiles d50 of between 50 and 800 nm (paragraphs [0045, 0056]).

Regarding claim 3, the cited art remains as applied to claim 1.  Liu further teaches wherein a ratio of the diameter of the pores of the matrix containing silicon particles to a diameter of the silicon particles is ≥ 1.1 and ≤ 3 (paragraph [0015]).

Regarding claim 4-6, the cited art remains as applied to claim 1. These claims are product-by-process claims which further define a method of making the claimed particles, without explicitly defining new structure of the claimed particles.  As described in MPEP 2113, product-by-process claims are not limited by the manipulative steps recited in the claims, but only by structure which is positively claimed or implied by the 


Regarding claim 9, the cited art remains as applied to claim 1.  Liu further teaches wherein the core-shell composite particles have volume-weighted particle size distributions having diameter percentiles d50 of between 1 micron and 1 mm (paragraph [0019, 0051, 0060]).

Regarding claim 10-11, the cited art remains as applied to claim 1.  Liu is silent as to the composite particles having the response to compressive stress or shear stress described in these claims.  
However, as described in MPEP 2112, a rejection under 35 USC 102 or 103 can be made when the prior art product seems to be identical to a claimed invention, but is silent as to an inherent characteristic.  In this case, the claimed behavior s appear to be a consequence flowing naturally from the structure of the claimed product.  Since the product of the prior art possesses substantially the same structure as the product described in the rejection of claims 1 and 2, the same response to stress would be expected even without measurement or testing as described in the claim.  


Regarding claim 14, the cited art remains as applied to claim 1.  Liu further teaches the composite particles as described in the rejection of claim 1 as a part of an electrode (paragraph [0002, 0011, 0013]), wherein the electrode is an anode [negative electrode] of a lithium ion battery (paragraph [0002, 0021, 0051]).
Liu does not explicitly teach the battery further including each of a first electrode as a cathode, a second electrode as an anode, a membrane arranged between the two electrodes as a separator, two connections to the electrodes, a housing accommodating the above-mentioned parts and an electrolyte which contains lithium ions and with which the two electrodes are impregnated.
However, all of these components are conventional components of a lithium ion battery.  For example, Yushin teaches a lithium ion battery (Figure 25, paragraph [0123]) having a first electrode as a cathode (item 2503), a second electrode as an anode (item 2502), a membrane arranged between the two electrodes as a separator (item 2504), two connections to the electrodes (only one L-shaped connector is illustrated; however, a second would be conventional or at least obvious to include in order to facilitate electrical connection to the positive electrode), a housing (item 2505) accommodating the above-mentioned parts, and an electrolyte which contains lithium ions and with which the two electrodes are impregnated (paragraph [0123]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to include these conventional lithium ion battery components in order to construct a battery using the negative electrode material expressly taught by Liu.

Regarding claims 15-23 and 25, the cited art remains as applied to claim 2.  The features of the dependent claims may be addressed by the cited art as previously described in the rejection of claims 3-11 and 14.

Regarding claim 28, Liu and Yushin remain as applied to claim 1.  Liu further teaches wherein the pores containing silicon particles have a pore volume that is 2 to 4 times a volume of the silicon particle contained therein (paragraph [0015] implies the expansion space 2 has one to three times the volume of a particle 3, implying a void diameter 2-4 times that of the particle) and that silicon may increase 300% in volume during lithiation (paragraph [0004]).  Thus it would have been obvious to configure the pore volume to be 3-4 times that of each silicon particle contained therein for the benefit of ensuring sufficient volume for expansion.

Regarding claim 29, Liu and Yushin remain as applied to claim 1.  Liu further teaches wherein the silicon particles are present essentially in the free volume of the pores (Figure 4).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Yushin (US 2014/0057179) and Lee (US 2014/0322606).
Regarding claim 8, the cited art remains as applied to claim 1.  Yushin teaches applying a carbonaceous shell to a silicon-carbon composite particle as described in the combination rejection of claim 1, but is silent as to the weight % of the shell with respect to the composite particle.  Therefore, neither of Liu and Yushin appear to teach wherein a proportion of the shell is from 5 to 20% by weight and/or a proportion of the core is from 80 to 95% by weight, where % by weight figures are based on a total weight of the core-shell composite particles and in each case add up to 100% by weight. 
In the battery art, Lee teaches a composite anode active material comprising a carbonaceous shell (paragraphs [0028-0029]), wherein the shell is configured to provide 1 to 20 wt % of the composite particle (paragraph [0029]), such as 5 wt % of the composite particle (paragraph [0078], for the benefit of protecting the core particle thereby providing an anode material having desirable properties (paragraphs [0028, 0030]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the shell of the Liu-Yushin composite material such that the .


Allowable Subject Matter
Claims 27 is a objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Regarding claim 27, the closest prior art includes Hwang (US 2010/0285359), Michaud (US 2017/0033360), Yushin (US 2014/0057179) and Liu (CN 102623680)  which are relevant to the claimed invention as described in the rejection of base claim 1.  The cited art taken in combination teaches a core-shell particle useable as an electrode material for a lithium-ion battery, including silicon particles contained in the core.  The prior art further suggests that the material for the core could be a carbon based material other than graphite or could be a carbon based material which is graphite, but does not fairly teach or suggest wherein the core is a carbon-based matrix material, which further contains graphite at an amount greater than 0% and less than 1%, as claimed.  
Upon an updated search, no new and closer prior art has been discovered which cures this deficiency of the previously presented combined embodiment, or which independently fairly teaches or suggests the above described features of claim 27, in combination with the balance of the features of base claim 1 irrespective of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723